Title: From James Madison to John Francis Mercer, 19 November 1802
From: Madison, James
To: Mercer, John Francis



private
Dear Sir
Washington Novr 19. 1802
I recd. yesterday your favor of the 12th. inst. and lose no time in inclosing you the last information recd. from Mr. King on the subject of the Maryland Bank Stock. I make the communication a private one not with a view to withold it from Yr Legislature if you should wish them to receive it; but to prevent the extract from being published, which might not be agreeable to the British Minister whose name is used, and which cannot be necessary. I remain Dr. Sir with sincere affection, your friend & sert
James Madison
 

   
   RC (MdAA: Blue Book 2). RC misdated 15 Nov. 1802 in Radoff, The Bank Stock Papers, no. 5 of Calendar of Maryland State Papers (Annapolis, 1947), p. 26. Enclosure not found, but see n. 1.



   
   JM no doubt enclosed an extract of King’s 10 Aug. 1802 dispatch (PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (4 vols. to date; Charlottesville, Va., 1986—)., 3:471–72).


